DETAILED ACTION

This office action is in response to the request for continued examination filed on 1/25/21.  Claims 1, 5-6, and 28-30 are pending.  Claims 1, 5-6 and 28-30 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 1,876,591 to Bawden.
Claim 1.  An expandable pillow cover (Bawden, Fig. 1) comprising: a first layer (Bawden, Fig. 1, #10); a second layer (Bawden, Fig. 1, #10) positioned opposite to the first layer to define an interior space (Bawden, Fig. 2, #17) therebetween, the first and second layers being joined to one another at junctures of two opposing openable sides and at two other sides (Bawden, Fig. 2 teaches two openable sizes sides at #’s 16), the two opposing openable sides being between the two other sides (the pillow of Bawden is rectangular with two longitudinal sides and two lateral sides that are “between the two other sides”), wherein the openable sides are short sides and the other sides are long sides (see Bawden, Figs. 1 and 2, which teach that openable sides are the short ends of the pillow), and wherein the openable sides and the other sides short gusset panels (Bawden, Fig. 2, #14) positioned between the first layer and the second layer in the interior space and adjacent each of the two opposing openable sides; and two fasteners (Bawden, Fig. 2, #16 on each end of the pillow), one at each of the two opposing openable sides, the two fasteners movable independently of each other between an open condition and a closed condition (Bawden, Fig. 2, zippers #’s 16 are independently adjustable), wherein the cover is adjustable between a first condition where one or both of the fasteners are fastened to contract its respective gusset panel and the interior space has a first volume (Bawden, Fig. 2, fastener on right side is fastened), and a second condition where one or both of the fasteners are unfastened (Bawden, Fig. 2, fastener on left side is unfastened) to expand its respective gusset panel and the interior space has a second volume greater than the first volume (Bawden, Fig. 2, opening the fasteners of Bawden allows for the pillow to be expanded), [[and]] wherein the gusset panels are sufficiently short such that a user's hands are not positionable in the pillow interior space when the cover is in the second condition (Bawden, Fig. 2, opened gusset at #14 are seen to be roughly vertical, which do not create a pocket, and which are “sufficiently short such that a user’s hands are not positionable in the pillow interior space”), and wherein when the fasteners are in the unfastened condition the pillow cover has an enlarged interior space relative to the cover when the fasteners are in the fastened condition (the pillow of Bawden has an enlarged interior space when the zippers are in the unfastened condition; see Fig. 2; It is inherent that the volume of the pillow of Bawden is less when the zippers are fastened as on the right side of the figure, as compared to when the zippers are unfastened, as seen on the left side of the figure, because the zippers effectively reduce the total perimeter distance around the pillow, and if the perimeter is smaller, assuming that the interior is completely filled by fill as is shown and there is no empty space, then the reduced perimeter necessarily and inherently causes a smaller internal 3-D volume, or area as seen in the 2-D cross section of Fig. 2).
Claim 5.  The expandable pillow cover of claim 1 wherein the fasteners are zippers (Bawden, page 1, line #92). 
Claim 6.  The expandable pillow cover of claim 5 wherein the zippers extend fully to the corners of the pillow cover (Bawden, Fig. 1, zippers are seen to extend to the corners of the pillow).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 1,876,591 to Bawden in view of US Patent 3,148,389 to Lustig.
Claim 28.  An expandable pillow (Bawden, Fig. 1) comprising: a first layer (Bawden, Fig. 1, #10); a second layer (Bawden, Fig. 1, #10) positioned opposite to the first layer to define an interior space (Bawden, Fig. 2, #17) therebetween, the first and second layers being joined to one another at junctures of two opposing openable sides and at two other sides (Bawden, Fig. 2 teaches two openable sizes sides at #’s 16), the two opposing openable sides being between .
Claim 29.  The expandable pillow cover of claim 1 wherein the fasteners are zippers (Bawden, page 1, line #92). 
Claim 30.  The expandable pillow cover of claim 5 wherein the zippers extend fully to the corners of the pillow cover (Bawden, Fig. 1, zippers are seen to extend to the corners of the pillow).







Response to Applicant's remarks and amendments

Regarding prior rejection under 35 USC 112(b), Applicant persuasively argues that the terminology “short gusset” is not indefinite, at least because the claim defines this terminology to mean that a short gusset is “sufficiently short such that a user's hands are not positionable in the pillow interior space when the cover is in the second condition.”  The rejections have been withdrawn.
With respect to independent claims 1 Applicant argues on pages 4-6 of Applicant’s remarks that the cited teachings of Bawden do not teach the claimed invention because the zippers disclosed for opening and closing the gussets of Bawden are for the purpose of allowing ventilation, and not for Applicant’s purpose of compressing the internal fill material.  While this intended purpose may be true, it is also true that a result of using the zippers of Bawden is to reduce the amount of volume in the pillow and therefore the fill is being compressed.  Furthermore, Applicant states that “nothing in Bawden discloses that opening the slides (15) will in effect expand that volume of the pillow.” However, the change in volume can be seen in Bawden Fig. 2, when comparing the left and right sides of the figure.  Moreover, the apparatus of Bawden comprises the same structures as does Applicant’s claimed invention, and therefore also is inherently capable of providing the same functionality.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Examiner, Art Unit 3673